[Cite as Green v. Evans, 2021-Ohio-498.]


                                      COURT OF APPEALS
                                 TUSCARAWAS COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT


 TERESA ANN GREEN                            :   JUDGES:
                                             :
                                             :   Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellant                  :   Hon. John W. Wise, J.
                                             :   Hon. Patricia A. Delaney, J.
 -vs-                                        :
                                             :   Case No. 2020AP030011
                                             :
 DREW EVANS                                  :
 KARLEA EVANS                                :
                                             :
        Defendants-Appellees                 :   OPINION


CHARACTER OF PROCEEDING:                         Appeal from the Tuscarawas County
                                                 Court of Common Pleas, Juvenile
                                                 Division Case No. 2019CC00308



JUDGMENT:                                        AFFIRMED




DATE OF JUDGMENT ENTRY:                          February 23, 2021




APPEARANCES:

 For Plaintiff-Appellant:                        For Defendants-Appellees:

 SETH W. ARKOW                                   DREW EVANS, PRO SE
 1435 Market Ave. North                          400 South Street
 Canton, OH 44714                                Bowerston, OH 44695

 TUSCARAWAS CO. DJFS                             KARLEA EVANS, PRO SE
 389 16th Street SW                              129 Sea Gull Dr. SE
 New Philadelphia, OH 44663                      New Philadelphia, OH 44663
Tuscarawas County, Case No. 2020AP030011                                                   2


Delaney, J.

        {¶1} Plaintiff-appellant Teresa Ann Green (“Grandmother”) appeals from the

December 5, 2019 Judgment Entry of the Tuscarawas County Court of Common Pleas,

Juvenile Division.   Defendants-appellees Drew Evans (“Father”) and Karlea Evans

(“Mother”) did not appear in this appeal. Tuscarawas County Department of Job and

Family Services (the “Agency”) appeared as an associated party.

                         FACTS AND PROCEDURAL HISTORY

        {¶2} Mother and Father are the parents of D.E. and K.E., both minors.

Grandmother is the children’s paternal grandmother.

                                Dependency action: 18 JN 00377

        {¶3} The instant appeal arose from a separate dependency action, trial court

Case Number 18 JN 00377, filed by the Agency on December 5, 2018. A case plan was

initiated for the family and the children were placed in foster care pursuant to the Agency’s

award of temporary custody. Mother and Father failed to remedy the conditions that led

to removal of the children. The Agency filed a motion for permanent custody on October

20, 2019.

        {¶4} Grandmother sought to intervene in the dependency action and her motion

was overruled.

                 Grandmother’s separate complaint for custody: 2019 CC 308

        {¶5} Grandmother filed her own complaint for custody on December 10, 2019,

seeking custody from Mother and Father. When the complaint was filed, however, the

children were in the temporary custody of the Agency and had been in foster care for a

year.
Tuscarawas County, Case No. 2020AP030011                                             3


      {¶6} Grandmother’s complaint for custody was set for hearing before a

magistrate on January 24, 2020. The hearing was later canceled and the matter was held

in abeyance pending the outcome of the dependency action.

      {¶7} On January 23, 2020, the dependency action was resolved when the trial

court granted permanent custody of the children to the Agency.

      {¶8} Relevant to Grandmother’s claims in the instant appeal, the Judgment Entry

granting permanent custody to the Agency in Case Number 18 JN 00377 addressed

Grandmother’s request for custody in pertinent part:

                    * * * *.

                    The Court also received testimony from [Grandmother] who

             wishes to be given custody of the children in this case. [The Agency]

             is not in favor of this placement.

                    Based upon the testimony of [Grandmother], the Court finds

             the emotional stability and judgment of [Grandmother] to be very

             questionable. The Court finds it is not in the best interest of these

             children to be placed in the custody of [Grandmother].

                    * * * *.

      {¶9} On February 24, 2020, Grandmother moved the trial court for a hearing in

Case Number 2019 CC 308. The next day, the trial court dismissed Grandmother’s

complaint for custody.

      {¶10} Grandmother now appeals from the trial court’s judgment entry of February

25, 2020.

      {¶11} Grandmother raises one assignment of error:
Tuscarawas County, Case No. 2020AP030011                                                   4


                               ASSIGNMENT OF ERROR

       {¶12} “THE TRIAL COURT ABUSED ITS DISCRETION AND COMMITTED

REVERSIBLE ERROR WHEN IT OVERRULED APPELLANT’S OBJECTION AND

PERMITTED, WITHOUT HEARING, THE DISMISSAL OF THE APPELLANT’S

MOTION.”

                                        ANALYSIS

       {¶13} In her sole assignment of error, Grandmother argues the trial court erred in

dismissing her complaint for custody. We disagree.

       {¶14} Grandmother appeals from the decision in Case Number 2019 CC 308. We

note all of the judgment entries attached to Grandmother’s brief arise from Case Number

18 JN 00377, the dependency action. The trial court’s decision granting permanent

custody to the Agency is presently being appealed by Mother.

       {¶15} The judgment entries in the dependency action are instructive, however,

because they indicate Grandmother’s attempt to intervene, and her request for custody,

were considered by the trial court. Grandmother testified at several hearings including the

permanent custody hearing; her request for custody was considered; but the trial court

determined the best interests of the children were served by placing them in the

permanent custody of the Agency.

       {¶16} We return, then, to Grandmother’s argument in the instant appeal: her due

process rights were violated by the trial court’s decision to dismiss her complaint for

custody. As the Agency points out, when Grandmother’s complaint for custody was filed,

the children were already in the temporary custody of the Agency. Grandmother’s request

for custody could only be litigated via the earlier dependency action. It is evident from the
Tuscarawas County, Case No. 2020AP030011                                                 5


procedural history supra that Grandmother was heard, her request was considered, and

it was ultimately denied.

       {¶17} The cases cited by Grandmother do not support her position that the trial

court was required to entertain her complaint for custody independent of the dependency

action. Custody issues are some of the most difficult and agonizing decisions a trial court

judge must make. P.K. v. J.V., 5th Dist. No. 2018CA00050, 2018-Ohio-5383, 128 N.E.3d

813, ¶ 33. The trial court judge must have wide latitude in considering all the evidence.

Girdlestone v. Girdlestone, 5th Dist. Stark No. 2016CA00019, 2016-Ohio-8073, 2016 WL

7159193, ¶ 12, citing Davis v. Flickinger, 77 Ohio St.3d 415, 418, 674 N.E.2d 1159 (1997).

It is for this reason we review custody decisions under an abuse-of-discretion standard.

Miller v. Miller, 37 Ohio St.3d 71, 74, 523 N.E.2d 846 (1988). In order to find an abuse of

discretion, a reviewing court must find that the trial court's decision was unreasonable,

arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d

1140 (1983).

       {¶18} It is well-settled that a juvenile court may adjudicate custodial claims

brought by nonparents at law. In re Bonfield, 97 Ohio St.3d 387, 2002-Ohio-6660, 780

N.E.2d 241, ¶ 43. Grandmother asserts her claim arose pursuant to R.C. 2151.23(A)(2),

which gives the juvenile court exclusive jurisdiction to determine the custody of any child

not a ward of another court of the state. In the instant case, however, there was already

a pending dependency action pursuant to 2151.23(A)(1) and the children were already in

the Agency’s temporary custody.

       {¶19} According to the plain language of R.C. 2151.23(A)(1), the juvenile court

has exclusive original jurisdiction concerning the children once a complaint was filed
Tuscarawas County, Case No. 2020AP030011                                                6


alleging them to be dependent children. See, In re Poling, 64 Ohio St.3d 211, 1992-Ohio-

144, 594 N.E.2d 589 (1992). Grandmother’s competing belated complaint for custody

pursuant to R.C. 2151.23(A)(2) should have been resolved in the dependency case, and

the record before us indicates it effectively was.    The grants of jurisdiction in R.C.

2151.23(A)(1) and (A)(2) are independent of each other. Poling, supra, citing In re Torok,

161 Ohio St. 585, 120 N.E.2d 307 (1954). The Agency was granted temporary custody

of the children in the separate dependency action; the juvenile court did not have

jurisdiction to hear Grandmother’s independent, subsequent complaint for custody

pursuant to R.C. 2151.23(A)(2). See, State ex rel. Swanson v. Hague, 11th Dist.

Ashtabula No. 2009-A-0053, 2010-Ohio-4200 [prior custody order issued in separate

action and grandparent’s allegations not sufficient to state a viable independent

dependency claim, therefore juvenile court’s lack of jurisdiction over grandparent’s

separate complaint patent and unambiguous].

       {¶20} Grandmother was not foreclosed from participation in the dependency

action. She sought to intervene and the motion was heard at the December 3, 2019

annual review hearing, at which Grandmother testified. The motion to intervene was

denied in the trial court’s judgment entry of December 5, 2019. Grandmother did not

appeal from that judgment. See, In re J.R.A., 4th Dist. Washington No. 13CA18, 2014-

Ohio-4463, ¶ 29 [separate custody motion not properly before the court when juvenile

court’s temporary custody order was final and appealable].

       {¶21} We conclude the trial court did not abuse its discretion in dismissing

Grandmother’s complaint for custody. The sole assignment of error is overruled.
Tuscarawas County, Case No. 2020AP030011                                         7


                                  CONCLUSION

      {¶22} Grandmother’s sole assignment of error is overruled and the judgment of

the Tuscarawas County Court of Common Pleas, Juvenile Division is affirmed.

By: Delaney, J.,

Gwin, P.J. and

Wise, John, J., concur.